      3:19-cv-01503-JMC          Date Filed 04/29/20      Entry Number 51         Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Eric Alan Sanders, on behalf of S.K. Sanders,     )
E.A. Sanders, II, and AM Gray-Sanders,            ) Civil Action No. 3:19-cv-01503-JMC
                                                  )
                                      Plaintiff,  )
                                                  )
       v.                                         )                 ORDER
                                                  )
Walter C. Herin, Jr.; LaNieta Carter; SC ODAR,    )
South Carolina Office of Hearings Operations;     )
Disability Determination Services, South Carolina )
Vocational Rehabilitation Department;             )
Heather Corn, Disability Examiner,                )
                                                  )
                                      Defendant.  )
__________________________________________)

       Plaintiff Eric Alan Sanders, proceeding pro se, filed a Complaint against Defendants Walter

C. Herin, Jr., LaNieta Carter, the South Carolina Office of Hearings Operations, the South Carolina

Vocational Rehabilitation Department, and Heather Corn, for alleged violations of the Americans

with Disabilities Act of 1990. 42 U.S.C. § 12101, et seq. (ECF No. 1.) The matter before the court

is the Magistrate Judge’s Report and Recommendation (“Report”) that recommends dismissing

Plaintiff’s Amended Complaint without prejudice and issuance and service of process. (ECF No.

25 at 11.)

       The Report sets forth the relevant facts and legal standards, which the court incorporates

herein without a full recitation. (ECF No. 25 at 1–4.) Plaintiff filed an application for Social

Security Disability Insurance and Supplemental Security Income in June 2015, which were denied

by the Social Security Administration. (ECF No. 20 at 6.) The Administrative Law Judge (“ALJ”),

Defendant Walter C. Herin, Jr., set a hearing in April 2016, but Plaintiff failed to attend. Plaintiff

filed this action against the named defendants seeking damages for their alleged failure to



                                                  1
        3:19-cv-01503-JMC         Date Filed 04/29/20      Entry Number 51         Page 2 of 4




accommodate his disability and an injunction against the Social Security Administration requiring

it to: (1) provide reasonable accommodations so that Plaintiff does not have to attend any hearings

in person, (2) allow Plaintiff to file a new claim for benefits, and (3) have Plaintiff examined by a

medical examiner. (ECF No. 25 at 2–3.) The Magistrate Judge concluded that, “to the extent he

asks this court to reconsider any claim raised in Sanders v. Commissioner of Social Security

Administration, C/A No. 0:18-3070-JMC-PJG, those claims should be dismissed as frivolous.” (Id.

at 5.) Moreover, the Report

         As to his claims against the named defendants, Plaintiff does not specify which
         causes of action he raises against each defendant. In light of the court’s duty to
         liberally construe pleadings filed by pro se litigants, and because many of the causes
         of action raised by Plaintiff would be plainly meritless against certain defendants,
         the court has construed the causes of action to apply only to plausible defendants
         for each claim. For the reasons stated below, the court concludes that Plaintiff’s
         claims either fail to state a claim upon which relief can be granted, or are raised
         against defendants who are immune from suit.

(Id.)

         The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1); see

also Fed. R. Civ. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s Report,

the court is not required to give any explanation for adopting the Report. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

                                                   2
      3:19-cv-01503-JMC         Date Filed 04/29/20       Entry Number 51        Page 3 of 4




Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, a failure to file specific, written objections to the Report results in a party’s waiver

of the right to appeal from the judgment of the court based upon such recommendation. See 28

U.S.C. § 636(b)(1). Thus, the court may accept, reject, or modify, in whole or in part, the

Magistrate Judge’s recommendation or recommit the matter with instructions. See id.

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

favorable manner, “no matter how inartfully pleaded, to see whether they could provide a basis for

relief.” Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Yet, even

though pro se documents are liberally construed by federal courts, “[t]he ‘special judicial

solicitude’ with which a district court should view pro se complaints does not transform the court

into an advocate.” Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

       The record indicates that objections to the Report are due by December 27, 2019, and that

Plaintiff has failed to respond. (See ECF No. 25.) In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby, 718 F.2d at 199. Furthermore, a failure to file specific written objections to

the Report results in a party’s waiver of the right to appeal from the judgment of the court based

upon such recommendation. 28 U.S.C. § 636(b)(1). The court concludes that the Magistrate

Judge’s Report accurately summarizes the law and correctly applies it to the instant action. (ECF

No. 25.) Thus, because there are no specific objections filed by either party and there is no clear

error in the record, the court adopts the Report. See Diamond, 416 F.3d at 315; see also Camby,



                                                 3
      3:19-cv-01503-JMC       Date Filed 04/29/20     Entry Number 51       Page 4 of 4




718 F.2d at 199.

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 25) and DISMISSES Plaintiff’s

Amended Complaint (ECF No. 20) without prejudice and service of process. Plaintiff’s Motion to

Appoint Counsel (ECF No. 46) is MOOT.

       IT IS SO ORDERED.




                                                      United States District Judge

April 29, 2020
Columbia, South Carolina




                                              4
